DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record, Lyon (US 2014/0278198 A1) teaches	A computer device for evaluating a user interface (See Abstract), comprising: 	memory (See Para[0046]);  and 	a processing system comprising at least one processor communicatively coupled (See Abstract): 		monitor user interactions with a user interface prior to and after a change to the user interface, the monitoring including collecting result metric data per user as a time series (See Para[0017],[0031],[0062]);  		determine a treatment effect of the change to the user interface on the result metric data (See Para[0064])				update the user interface to keep or remove the change to the user interface based on the treatment effect of the change (See Para[0064]).	However regarding Claims 1, 12, 20 the prior art search fails to teach or make obvious,	divide users into a treated group that engaged in a particular interaction with an element of the user interface after the change and a control group that did not engage in the particular interaction;  	generate a result metric time series for the treated group based on the result metric data;  	generate a partitioned result metric time series for the control group based on the result metric data;  	estimate a conditional distribution of the result metric and a counterfactual behavior using a machine learning model based on the result metric time series for the treated group and the partitioned result metric time series for the control group;  	determine a treatment effect of the change to the user interface on the result metric data based on the conditional distribution and the counterfactual behavior; 	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863